ORDER
BIROL JOHN DOGAN, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1983, having been ordered to show cause on October 21, 1991, why this Court’s Order of temporary suspension, dated October 9, 1991, should not be continued pending the disposition of ethics proceedings against him, and respondent having failed to appear on the return date of the Order to Show Cause;
It is Ordered that the suspension of BIROL JOHN DOGAN shall continue pending further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(e) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney *282account funds held in any financial institution by BIROL JOHN DOGAN, which funds were restrained from disbursement by this Court’s Order of October 9, 1991, and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys.